JONES, JUDGE:
The only witnesses in this case were the claimant, Gerald E. Tinsley, and his father, Paul E. Tinsley, and following is a summary of their testimony. On or about May 6, 1975, a storm drain became clogged on a State maintained highway known as 40th Street in the City of Nitro. Paul E. Tinsley, who lives nearby, called the North Charleston Maintenance Office of the respondent, Department of Highways, and reported the flooded condition of the street. He was assured that the water would be taken care of promptly. During the ensuing period of approximately five weeks before the claimant’s accident, Edward Tinsley called the respondent’s employees five or six times, but nothing was done to remove the hazard. On or about June 12, 1975, at 6:30 a.m. the claimant was driving to work along 40th Street when he came out of a curve at about 20-25 miles per hour within a short distance of the*culvert. It had rained earlier and suddenly the claimant was confronted with an approaching car in the claimant’s lane of traffic. The oncoming driver had swerved into his left lane to avoid the deepest part of the water which extended completely across the street. There was not sufficient space to drive his car off the street on his right side so the claimant swerved to the left into the water and into the culvert, blowing out the left front tire and damaging the left front wheel and fender and front panel of his automobile. The other driver did not stop. When the accident was reported to the respondent, immediate action was taken to repair the drain and the flooding hazard was eliminated. The claimant has proved damages to his automobile in the amount of $163.10.
The Court concludes that the respondent was negligent in its failure to correct a dangerous condition within a reasonable time after receiving notice thereof; and further that in view of the sudden emergency which confronted the claimant, he acted as a *88reasonable, prudent person in the circumstances, and is entitled to recover.
Accordingly, the Court awards the claimant, Gerald E. Tinsley, the sum of $163.10.
Award of $163.10.